Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. As recommended by the Review Board, respondent Carl Richard Mattes is suspended from the practice of law for three years, with all but the first five months of the suspension stayed by a two-year period of probation, subject to the following conditions: a. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; b. Respondent shall notify the Administrator within 14 days of any changes of address; c. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; d. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; e. Respondent shall attend and successfully complete the course conducted by the Illinois Professional Responsibility Institute within the first six months of probation; f. Respondent shall take and pass the Multistate Professional Responsibility Examination according to the standards established by the Board of Admissions to the Bar and provide proof of his successful completion to the Administrator within the first year of probation; g. At least 30 days prior to the termination of the period of probation, respondent shall make restitution in the amount of $8,000 to the Attorney Registration and Disciplinary Commission Client Protection Program Trust Fund; h. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining 31 months of suspension shall commence from the date of the determination that any term of probation has been violated; and i. Probation shall terminate after two years without further order of Court, as long as respondent complies with these conditions. Suspension effective December 8, 2006. Respondent Carl Richard Mattes shall reimburse the Client Protection Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.